The Chancellor.
The service of the subpoena ad respondendum appears to have *5been made by leaving a copy thereof at the dwelling-house in-Caldwell, in Essex county, where the defendant was at the time living for the season with his family. The service appears to have been made on the 10th of September. The defendant testifies that he went with his family from New York city to Caldwell to reside in that house (it was his mother’s, and he owned a farm near by) about the first of June, and stayed till the early part of October. He had lived there in summer for the two previous years. His house in New York was open during the time, and in charge of a servant. The copy of the writ appears, from the testimony, to have reached his hands at *6the house in Caldwell soon after it was left there. The character of the defendant’s residence there is shown by his answer to the question whether he did not make his home at the house in Caldwell when he went there with his family. His reply was, that if a man can have two homes, he did. The service on him there was a good service. It was at his dwelling-house or usual place of abode. City Bank v. Merrit, 1 Gr. 131; Stout v. Leonard, 8 Vr. 492. Moreover, it appears that the defendant has, since the service, taken a step in the litigation of the cause on the merits. He has given notice of taking testimony de bene esse. The motion is denied, with costs.